Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 1 of 10




                    Appendix A
           Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 2 of 10




                  John R. Black, Jr.

                  Department of Computer Science                     office:      +1 303 492-0573
                  430 UCB                                            FAX:         +1 303 492-2844
                  University of Colorado                             secretary:   +1 303 492-7514
                  Boulder, CO 80309-0430 USA


                  Email:    jrblack@cs.colorado.edu
                  WWW:      http://www.cs.colorado.edu/~jrblack/




Position          Assoc. Prof. Computer Science, University of Colorado at Boulder            7/08–present



Research          Cryptography, Network Security, Computer Security.


Past              SecureSet LLC                                                                 9/15–7/18
Employment        Vice President of Education
                  University of Colorado at Boulder                                             7/02–7/08
                  Assistant Professor of Computer Science.
                  University of Nevada, Reno                                                    7/00–6/02
                  Assistant Professor of Computer Science.
                  University of California, Davis                                               7/97–7/00
                  Research Assistant
                  University of California, Davis                                               8/95–6/97
                  Teaching Assistant
                  Ingres Corporation                                                            6/88–4/94
                  Senior Member of Technical Staff


Education         University of California, Davis                                               9/95–9/00
                  Ph.D. in Computer Science.
                  Thesis: Message Authentication Codes.
                  Advisor: Phillip Rogaway.

                  California State University at Hayward                                        9/84–6/88
                  B.S. in Computer Science and Mathematics, 1988.
                  Honors: Summa Cum Laude


Awards            NSF CAREER Award, 2002
                  Chancellor’s Teaching Fellowship, UC Davis, 1998
                  Outstanding Teaching Assistant, UC Davis, 1998
                  Outstanding Teaching Assistant, UC Davis, 1997
                  A Check for $2.56 from Don Knuth, 1996



                                                                                                rev April 14, 2021

                                                   1
        Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 3 of 10




Journal        1. P. Rogaway, M. Bellare and J. Black, “OCB: A Block-Cipher Mode of Operation for Effi-
Publications   cient Authenticated Encryption.” ACM Transactions on Information and System Security
               (TISSEC), Volume 6, Issue 3, pp. 365–403, August, 2003.
               2. J. Black, and P. Rogaway, “CBC MACs for Arbitrary Length Messages: The Three-Key
               Constructions.” Journal of Cryptology, Volume 18, Number 2, pp. 111–132, Spring, 2005.
               3. J. Black, “The Impossibility of Technology-Based DRM and a Modest Suggestion.”
               Journal of Telecommunications and High-Technology Law —JTHTL, Volume 3, Number 2,
               pp. 387–396, Spring, 2005.
               4. J. Black, M. Cochran and R. Gardner, “An Analysis of the Internet Chess Club.” IEEE
               Security and Privacy, Volume 4, Number 1, pp. 46–52, January, 2006.
               5. J. Black, M. Cochran and T. Shrimpton, “On the Impossibility of Highly-Efficient
               Blockcipher-Based Hash Functions.” Journal of Cryptology, Volume 22, Number 3, pp.
               311–329, Fall, 2009.
               6. J. Black, P. Rogaway, T. Shrimpton, and M. Stam “An Analysis of the Blockcipher-Based
               Hash Functions from PGV.” Journal of Cryptology, Volume 23, Number 4, pp. 519–545,
               Fall, 2010.
               7. C. Wilks, M. Cline, E. Weiler, M. Diehkans, B. Craft, C. Martin, D. Murphy,
               H. Pierce, J. Black, D. Nelson, B. Litzinger, T. Hatton, L. Maltbie, M. Ainsworth,
               P. Allen, L. Rosewood, E. Mitchell, B. Smith, J. Warner, J. Groboske, H. Telc, D. Wilson,
               B. Sanford, H. Schmidt, D. Haussler, D. Maltbie “The Cancer Genomics Hub (CGHub):
               overcoming cancer through the power of torrential data.” Database, Volume 2014, doi:
               10.1093/database/bau093.


Book           1. J. Black, “Cryptography.” Invited article for the Encyclopedia of Life Support Systems
Chapters       under the auspices of UNESCO. See http://www.eolss.net. 14 pages, March, 2004.
               2. J. Black, “Authenticated Encryption.” Invited article for the Encyclopedia of Cryptog-
               raphy and Security, Springer-Verlag. 12 pages. August, 2005.




                                                2
        Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 4 of 10




Conference     1. J. Black, C. Martel, and H. Qi, “Graph and Hashing Algorithms for Modern Archi-
Publications   tectures: Design and Performance.” Workshop on Algorithm Engineering — WAE ’98,
(Refereed)     Saarbrücken, Germany. Second Workshop on Algorithm Engineering, proceedings, pp. 37–
               48. Full version of this paper available at theory.cs.ucdavis.edu.
               2. J. Black, S. Halevi, H. Krawczyk, T. Krovetz, and P. Rogaway, “UMAC: Fast and
               Secure Message Authentication.” Advances in Cryptology — CRYPTO ’99, Lecture Notes in
               Computer Science, Vol. 1666, Springer-Verlag, pp. 216–233, 1999. Full version and updated
               version of this paper available at www.cs.ucdavis.edu/~rogaway/umac.
               3. J. Black and P. Rogaway, “CBC MACs for Arbitrary-Length Messages: The Three-Key
               Constructions.” Advances in Cryptology — CRYPTO 2000, Lecture Notes in Computer
               Science, Vol. 1880, Springer-Verlag, pp. 197–215, 2000.
               4. P. Rogaway, M. Bellare, J. Black and T. Krovetz, “OCB: A Block-Cipher Mode of
               Operation for Efficient Authenticated Encryption.” Eighth ACM Conference on Computer
               and Communications Security (CCS-8), ACM Press, pp. 196–205, 2001.
               5. J. Black and P. Rogaway, “Enciphering Finite Sets of Arbitrary Size.” RSA Data
               Security Conference, Cryptographer’s Track (RSA-CT), Lecture Notes in Computer Science,
               Vol. 2271, Springer-Verlag, pp. 114–130, 2002.
               6. J. Black and P. Rogaway, “A Block-Cipher Mode of Operation for Parallelizable Mes-
               sage Authentication.” Advances in Cryptology — EUROCRYPT 2002, Lecture Notes in
               Computer Science, Vol. 2332, Springer-Verlag, pp. 384–397, 2002.
               7. J. Black and H. Urtubia, “Side-Channel Attacks on Symmetric Encryption Schemes:
               The Case for Authenticated Encryption.” USENIX Security Symposium — Security ’02.
               10 pages, 2002.
               8. J. Black, P. Rogaway, and T. Shrimpton, “Black-Box Analysis of the Block-Cipher-
               Based Hash-Function Constructions from PGV.” Advances in Cryptology — CRYPTO 2002,
               Lecture Notes in Computer Science, Vol. 2442. 16 pages, 2002.
               9. J. Black, P. Rogaway, and T. Shrimpton, “Encryption Scheme Security in the Presence
               of Key-Dependent Messages.” Selected Areas in Cryptography — SAC 2002, Lecture Notes
               in Computer Science, Vol. 2595, 14 pages, 2002.
               10. R. Motwani, J. Breidenbach and J. Black, “Collocated Dataglyphs for Large Message
               Storage and Retrieval.” Security, Steganography, and Watermarking of Multimedia Con-
               tents VI, Society for Imaging Science and Technology (I&ST) jointly with International
               Society for Optical Engineering (SPIE), Vol. 5306, 19 pages, 2004.
               11. J. Black, M. Cochran and T. Shrimpton, “On the Impossibility of Highly-Efficient
               Blockcipher-Based Hash Functions.” Advances in Cryptology — EUROCRYPT 2005, Lec-
               ture Notes in Computer Science, Vol. 3494, Springer-Verlag, pp. 526–541, 2005.
               12. J. Black, M. Cochran and R. Gardner, “Lessons Learned: A Security Analysis of the
               Internet Chess Club.”, Annual Computer Security Applications Conference — ACSAC 2005,
               Tucson AZ, USA, pp. 220–228, 2005.
               13. J. Black and M. Cochran and T. Highland, “A Study of the MD5 Attacks: Insights
               and Improvements”, Fast Software Encryption — FSE 2006, Lecture Notes in Computer
               Science, Vol. 4047, Springer-Verlag, pp. 262–277, 2006.




                                                3
        Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 5 of 10




Conference     14. J. Black, “The Ideal-Cipher Model, Revisited: An Uninstantiable Blockcipher-Based
Publications   Hash Function.”, Fast Software Encryption — FSE 2006, Lecture Notes in Computer Sci-
(cont.)        ence, Vol. 4047, Springer-Verlag, pp. 328–340, 2006.
               15. J. Black, “Compare-by-Hash: A Reasoned Analysis”, USENIX Annual Technical Con-
               ference — USENIX 2006, 8 pages, 2006.
               16. J. Black and M. Cochran, “MAC Reforgeability”, Fast Software Encryption —
               FSE 2009, Lecture Notes in Computer Science, Vol. 5665, Springer-Verlag, pp. 345–362,
               2009.
               17. J.H. Huang, J. Black, and S. Mishra, “Security and Privacy in a Sensor-Based Search
               and Rescue System,” 1st ICST/CREATE-NET International Conference on Ad Hoc Net-
               works — ADHOCNETS 2009, Vol. 28, Springer.
               18. A. Sayler, D. Grunwald, J. Black, E. White, M. Monaco, “Supporting CS education via
               virtualization and packages: tools for successfully accommodating “bring-your-own-device”
               at scale,” SIGCSE 2014, pp. 313-318, 2014.




Workshop       1. J. Black and P. Rogaway, “A Suggestion for Handling Arbitrary-Length Messages with
Publications   the CBC MAC.” NIST Symmetric Key Block Cipher Modes of Operation Workshop—2000,
(Non-          4 pages, Sep 2000.
Refereed)
               2. J. Black and P. Rogaway, “OCB: Proposal to NIST.” 2nd NIST Symmetric Key Block
               Cipher Modes of Operation Workshop—2001, 36 pages, Aug 2001.
               3. J. Black and P. Rogaway, “PMAC: Proposal to NIST.” 2nd NIST Symmetric Key Block
               Cipher Modes of Operation Workshop—2001, 27 pages, Aug 2001.




                                                4
           Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 6 of 10




Selected          1. Data Structures for Fast Graph Algorithms. Presented at the 1997 UC Davis Workshop
Talks             on Computing, Davis, USA, October 1997. (See Conference Publication #1.)
                  2. UMAC: Fast and Secure Message Authentication. Presented at CRYPTO ’99, Santa
                  Barbara, USA, August 1999. (See Conference Publication #2)
                  3. CBC MACs for Arbitrary-Length Messages: The Three-Key Constructions. Presented
                  at CRYPTO 2000, Santa Barbara, USA, August 2000. (See Conference Publication #3)
                  4. A Suggestion for Handling Arbitrary-Length Messages with the CBC MAC. Presented at
                  NIST Symmetric Key Block Cipher Modes of Operation Workshop—2000, October, 2000;
                  also presented at the 2nd NIST Modes Workshop in Santa Barbara, USA, August 2001.
                  5. Enciphering Finite Sets of Arbitrary Size. Presented at RSA-CT ’02, San Jose, USA,
                  February 2002. (See Conference Publication #5)
                  6. A Block-Cipher Mode of Operation for Parallelizable Message Authentication. Pre-
                  sented at EUROCRYPT 2002, Amsterdam, The Netherlands, May 2002. (See Conference
                  Publication #6)
                  7. Side-Channel Attacks on Symmetric Encryption Schemes. Presented at USENIX Secu-
                  rity 2002, San Francisco, USA, August 2002. (See Conference Publication #7)
                  8. Practical Cryptography and Autonomic Web Computing. Invited talk at the 47th
                  meeting of the IFIP Working Group 10.4. Rincon, Puerto Rico, January 2005.
                  9. On the Impossibility of Highly-Efficient Blockcipher-Based Hash Functions. Presented
                  at EUROCRYPT 2005, Aarhus, Denmark, May 2005. (See Conference Publication #11)
                  10. The Ideal-Cipher Model, Revisited: An Uninstantiable Blockcipher-Based Hash Func-
                  tion. Presented at FSE 2006, Graz, Austria, March 2006. (See Conference Publication #14)
                  11. Compare-by-Hash: A Reasoned Analysis. Presented at USENIX Technical Conference
                  2007, Boston, MA, June 2006. (See Conference Publication #15)


Patents           1. T. McSheery, J. Black, S. Nollet, J. Johnson, and V. Jivan. Distributed-Processing
                  Motion Tracking System for Tracking Individually Modulated Light Points. US Patent
                  6,324,296 B1. November 2001.


Funding           1. NCIIA E-Team Grant. “Entrepreneurship for Undergraduates.” PI: John Black. Period:
                  2000-2001. Amount: $6,000.
                  2. University of Nevada Junior Faculty Research Grant. “Fast, Provably-Secure Cryptog-
                  raphy.” PI: John Black. Period: 2001-2002. Amount: $10,000.
                  3. NSF CAREER Award. “Highly-Optimized Provably-Secure Cryptography.” PI: John
                  Black. Period: 2002-2007. Amount: $469,925.
                  4. NSF NeTS Grant. “NeTS ProWIN: Topology And Routing With Steerable Antennas.”
                  PI: Dirk Grunwald. Co-PIs: John Black, Douglas Sicker. Period: 2005–2008. Amount:
                  $745,215.
                  5. NSF Cybertrust Grant. “Cryptography for Constrained Environments.” PI: John Black.
                  Period: 2005–2008. Amount: $294,887.




                                                   5
       Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 7 of 10




Teaching      ECS 122A — Design and Analysis of Algorithms (UC Davis). Co-taught once with Professor
History       Rogaway; subsequently taught the course independently.
              CMPSC 290G — Intro to Cryptoanalysis (UCSB).
              CS 365 — Discrete Mathematics (UNR).
              CS 425 — Software Engineering (UNR).
              CS 426 — Senior Projects (UNR). Supervised 11 group projects in topics ranging from
              fingerprint recognition to audio editing to GUI design.
              CS 432 — Computer Networks (UNR). Introduction to low-level networking concepts with
              an emphasis on network security.
              CS 665 — Graduate Analysis of Algorithms (UNR). A typical algorithms course with em-
              phasis on complexity theory.
              CS 709 — Modern Cryptography (UNR). A graduate course introducing cryptography and
              visiting some of the research front.
              CS 791G — Computer Network Security (UNR). A seminar course covering various topics
              related to network security.
              CSCI 2270 — Data Structures (CU); Program design, Object orientation, Java, Linked
              lists, Arrays, Stacks and Queues, Hash tables, Trees, Balanced Binary Trees, Multi-core
              programming.
              CSCI 3104 — Algorithms (CU); Divide-and-conquer, Greedy, Graph Algorithms, NP-
              Completeness, Quantum Algorithms.
              CSCI 3753 — Operating Systems (CU); Scheduling, Virtual Memory, Filesystems, Multi-
              core systems, Pthreads, Kernel data structures, virtualization, Security.
              CSCI 4830 — Network Security (CU); a new course developed to introduce basics of cryp-
              tography and network security. Covers SSL, PKI, DDOS attacks, wireless security, buffer
              overruns, and more.
              CSCI 4900 — Solving Puzzles with Computers (CU); a one-unit undergraduate course
              describing some hard combinatorial puzzles and how computers can be used to attack them.
              CSCI 5413 — Ethical Hacking (CU): Network security, nmap, netcat, Kali Linux, Buffer
              overruns, Format string vulnerabilities, Race Conditions, Web Security, SQL Injections,
              XSS, CSRF, Wireless.
              CSCI 6268 — Foundations of Computer and Network Security (CU); an introductory course
              covering basic cryptography, cryptographic protocols, attacks, and principles, as well as core
              network security attack and defense.
              CSCI 7000 — Cryptography Seminar (CU); A graduate course introducing basic crypto-
              graphic definitions and then making some forays to the research front.
              CSCI 7000 — Cryptanalysis Seminar (CU); A graduate course introducing students to
              cryptanalysis. Differential and linear cryptanalysis, square attack, RSA basics, factoring,
              protocol errors, lattices, Coppersmith’s algorithm.
              CSCI 7000 — Quantum Computing (CU): Introduction to quantum circuits, number theory,
              Shor’s Algorithm, Grover’s Algorithm.


Graduate      Rakhi Motwani, M.S., Completed: Spring 2002.
Students      Scott Fritzinger, M.S., Completed: Summer 2002.
              Hector Urtubia, M.S., Completed: Spring 2003.
              Hiba Fayoumi, M.S., Completed: Summer 2004.
              Mary Hedges, M.S., Completed: Spring 2007.
              Joesph Dunn, Ph.D., co-advisor with John Bennett, Completed: Summer 2007.
              Martin Cochran, Ph.D., Completed: Spring 2008.
              Jared Nishikawa, Ph.D., Completed: Spring 2016.




                                                 6
       Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 8 of 10




Undergraduate   Troy Trimble, University of California at San Diego. REU Student, Summer 2003.
Students        Gagan Sekhon, California State University at Hayward. REU Student, Summer 2003.
                Ryan Gardner, University of Colorado at Boulder. REU Student, Summer 2004.
                Trevor Highland, University of Texas at Austin. REU Student, Summer 2005.




                                               7
           Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 9 of 10




External          Secretary, International Association for Cryptologic Research, 2005–2007.
Service           Program Committee, ACNS 2015.
                  Program Committee, CT-RSA 2015.
                  Program Committee, FSE 2014.
                  Program Committee, CT-RSA 2014.
                  Program Committee, CT-RSA 2013.
                  Program Committee, Eurocrypt 2012.
                  Program Committee, FSE 2011.
                  Program Committee, PKC 2011.
                  Program Committee, CANS 2010.
                  General Chair, CRYPTO 2009.
                  Program Committee, CRYPTO 2008.
                  Program Committee, ACNS 2008.
                  Program Committee, RSA-CT 2007.
                  Program Committee, ISC 2007.
                  Program Committee, ACNS 2007.
                  Program Committee, ACM CCS 2006.
                  Program Committee, CANS 2006.
                  Program Committee, ICISC 2006.
                  Program Committee, SECRYPT 2006.
                  Program Committee, ACSAC 2006.
                  Program Committee, CRYPTO 2005.
                  Program Committee, SAC 2005.
                  Program Committee, ICISC 2005.
                  Program Committee, CANS 2005.
                  Program Committee, IEEE SISW 2005.
                  Program Committee, CRYPTO 2004.
                  Program Committee, EUROCRYPT 2004.
                  Program Committee, RSA-CT 2003.
                  NSF CISE Panelist, 2001, 2003, 2005, 2006, 2007, 2009.
                  Referee for Journal of Cryptography, 1999-2006.
                  Referee for Software: Practice and Experience, 2005.
                  Referee for IEEE Communications Magazine, 2005.
                  Referee for IEEE Transactions on Circuits and Systems I, 2005.
                  Referee for IEEE Computer, 2005.
                  Referee for Journal of Computer Security, 2004.
                  Referee for IEEE Transactions on Information Theory, 2003.
                  Referee for IEEE Transactions on Computers, 2002.
                  Reviewer for CRYPTO 1999–2002, SODA 1998, SPAA 2002, Asiacrypt 2004, EURO-
                  CRYPT 2006.

                  Developed CryptoStats web site: an application which tracks publication rates by year,
                  by author, by conference in the two main cryptography conferences. It was heavily used in
                  my community (on average 240 hits per month), 2003-2009.

                  ACM Programming Contest problem composer, 2003–2007.
                  ACM Programming Contest site administrator, 2005.

                  Graduate Student Mixer organizer, CRYPTO 2005.




                                                   8
           Case 6:20-cv-01083-ADA Document 28-14 Filed 07/26/21 Page 10 of 10




Internal           Chair, Computing Committee, 2010–2011, 2012–2015.
Service            Chair, Space Committee, 2012–2015.
                   Liaison, Casey Feldman Foundation, 2010–2015.
                   Member, Departmental Executive Committee, 2003–2005, 2007–2009, 2013-2015.
                   Member, Executive Committee, Computer and Communications Security Center, 2003–
                   2006.
                   Member, Departmental Search Committee, 2003–2006, 2012–2014.
                   Chair, Departmental Search Committee, 2008–2009.
                   Member, Graduate Committee, 2005–2006.
                   Developed departmental voting software, now used for all departmental votes and college
                   votes.




                                                   9
